EXHIBIT 10.7

 

[pharmacyte_logo.jpg] 

 

VIA EMAIL ONLY

 

March 10, 2017

 

Thomas Liquard

6 Varela Lane

Larchmont, NY 10538

 

Re: Amendment No. 1 to Director Offer Letter

 

Dear Thomas:

 

This letter shall constitute Amendment No. 1 to Director Offer Letter
(“Agreement”) between you and PharmaCyte Biotech, Inc. (“Company”) dated April
20, 2015 and effective April 1, 2015 (“Effective Date”) relating to your service
to the Company as a member of our Board of Directors (“Board”).

 

1. Section 4.1 of the Agreement is hereby amended and restated as follows:

 

“4.1. Cash. The Company will pay you cash compensation of $12,500 per quarter,
payable in advance and pro-rated for periods of less than a quarter. You shall
be reimbursed for reasonable expenses documented and incurred by you performing
your Duties, including travel expenses for meetings you attend in-person.

 

2. Section 4.2 of the Agreement is hereby amended and restated as follows:

 

“4.2. Equity Grants. Commencing on the anniversary date of the Effective Date,
you will be issued annually: (i) 250,000 fully-paid, non-assessable shares of
the Company’s common stock (“Shares”); and (ii) a five-year option to purchase
250,000 shares of the Company’s common stock at an exercise price equal to the
fair market value of the Company’s common stock on the date of grant (“Option”).
The Shares and Option will be fully vested as of the date of grant. The Company
will issue you an option agreement in the Company’s standard form to evidence
the Option.

 

3. Except as specifically provided in and modified by this letter, the Agreement
is in all respects hereby ratified and confirmed. All references to the
“Agreement” shall be deemed to refer to the Agreement as such document has been
modified by this letter.

 

4. The provisions of Sections 10 and 11 of the Agreement shall apply to this
letter as if set forth in full in this letter, mutatis mutandis, and are hereby
incorporated by reference in this letter.

 

 

 

 



23046 Avenida de la Carlota | Suite 600 | Laguna Hills | California 92653

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyte.com



   

 

 



Letter to Thomas Liquard

March 10, 2017

Page Two

 

 

 

5. This letter may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Signatures delivered by facsimile or electronic mail,
including by PDF, shall be effective as original signatures for all purposes.

 

This Agreement has been executed and delivered by the undersigned as of the date
first set forth above.

 

 

  Sincerely,         PharmaCyte Biotech, Inc.               By: /s/ Kenneth L.
Waggoner   Name: Kenneth L. Waggoner   Title: Chief Executive Officer    
President and General Counsel

 

 

AGREED AND ACCEPTED:

 

/s/ Thomas Liquard                               

Name: Thomas Liquard

 

 

 

 

 

 

 

 

 



23046 Avenida de la Carlota | Suite 600 | Laguna Hills | California 92653

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyte.com



   

